Exhibit 10.61B

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

This SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of June 10, 2014, is entered into by and among KEWAUNEE SCIENTIFIC
CORPORATION, a Delaware corporation, and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

W I T N E S S E T H:

WHEREAS, Bank has made available to Borrower certain term loans and lines of
credit pursuant to the terms and conditions of (i) that certain Credit and
Security Agreement, dated as of May 6, 2013, among Borrower and Bank (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and (ii) certain other Loan Documents executed in connection
therewith, as amended, restated, supplemented or otherwise modified from time to
time.

WHEREAS, Borrower has requested that Bank amend certain provisions of the Credit
Agreement pursuant to the terms of this Amendment. Subject to the terms and
conditions set forth herein, Bank is willing to agree to such amendments.

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the respective meanings provided to such terms in the Credit
Agreement, as amended hereby.

2. Amendments to Credit Agreement.

(a) Section 1.1(c) of the Credit Agreement shall be amended by deleting such
subsection in its entirety and substituting in lieu thereof the following new
subsection (c) to read as follows:

“(c) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue commercial or standby letters of credit for the account of Borrower
(each, a “Letter of Credit” and collectively, “Letters of Credit”); provided
however, that the aggregate undrawn amount of all outstanding Letters of Credit
shall not at any time exceed Eight Million Five Hundred Ten Thousand and 00/100
Dollars ($8,510,000.00); provided further, that such Letter of Credit aggregate
sublimit amount shall be reduced to Six Million Five Hundred Ten Thousand and
00/100 Dollars ($6,510,000.00) upon the earlier to occur of: (i) return of that
certain Letter of Credit issued to Axis Bank by the Lender for the account of
Borrower (No. IS0030337U), or (i) August [10], 2014. The form and substance of
each Letter of Credit shall be subject to approval by Bank, in its sole
discretion and shall be subject to the additional terms of the Letter of Credit
agreements, applications, and any related documents required by Bank in



--------------------------------------------------------------------------------

connection with the issuance thereof (each a “Letter of Credit Agreement”). Each
Letter of Credit shall be issued for a term not to exceed the maturity date of
the Line of Credit; provided, further, that no Letter of Credit shall be issued
with, nor shall Bank be required to renew or (if applicable) allow automatic
renewal of any Letter of Credit so that it will have, an expiration date that is
subsequent to the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit Agreements. Each
drawing paid under a Letter of Credit shall be deemed an advance under the Line
of Credit and shall be repaid by Borrower in accordance with the terms and
conditions of this Agreement applicable to such advances; provided however, that
if advances under the Line of Credit are not available, for any reason, at the
time any drawing is paid, then Borrower shall immediately pay to Bank the full
amount drawn, together with interest thereon from the date such drawing is paid
to the date such amount is fully repaid by Borrower, at the rate of interest
applicable to advances under the Line of Credit. In such event Borrower agrees
that Bank, in its sole discretion, may debit any account maintained by Borrower
with Bank for the amount of any such drawing.”

3. Limited Consent and Amendment. Except as expressly set forth in this
Amendment, the Credit Agreement and each other Loan Document shall continue to
be, and shall remain, in full force and effect. Except as expressly set forth in
this Amendment, this Amendment shall not be deemed or otherwise construed (a) to
be a waiver of, or consent to or a modification or amendment of, any other term
or condition of the Credit Agreement or any other Loan Document, (b) to
prejudice any other right or remedies that Bank may now have or may have in the
future under or in connection with the Credit Agreement or the Loan Documents,
as such documents may be amended, restated or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with Borrower or any other
person, firm or corporation with respect to any waiver, amendment, modification
or any other change to the Credit Agreement or the Loan Documents or any rights
or remedies arising in favor of Bank under or with respect to any such documents
or (d) to be a waiver of, or consent to or a modification or amendment of, any
other term or condition of any other agreement by and among Borrower, on the one
hand, and Bank, on the other hand. By its execution hereof, Borrower hereby
acknowledges and agrees that this Amendment is a “Loan Document” and failure to
comply with this Amendment shall constitute an Event of Default under the Credit
Agreement.

4. Conditions to Effectiveness. This Amendment shall become effective as of the
date when the following conditions have been met (the “Effective Date”):

(a) Bank shall have received an original of this Amendment executed by Borrower,
and by Bank (whether such parties shall have signed the same or different
copies);

(b) Bank shall have been reimbursed by Borrower for all reasonable fees and
third-party out-of-pocket charges and other expenses incurred in connection with
this Amendment and the transactions contemplated thereby, including, without
limitation, the reasonable attorneys’ fees and expenses of Buchanan Ingersoll &
Rooney; and

 

2



--------------------------------------------------------------------------------

(c) Bank shall have received any other documents or instruments reasonably
requested by Bank in connection with the execution of this Amendment and the
transactions contemplated thereby.

5. Representations and Warranties. After giving effect to the amendments set
forth herein, Borrower hereby certifies that (a) each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the date hereof as if fully set
forth herein (except for any representation and warranty made as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date), (b) no Event of Default has occurred and is continuing as of the
date hereof and (c) the execution, delivery, and performance of this Amendment
have been authorized by all requisite corporate action.

6. Confirmation of all Loan Documents. By its execution hereof, Borrower hereby
expressly (a) consents to the modifications, consents and amendments set forth
in this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Credit
Agreement and each of the Loan Documents and (c) acknowledges, represents and
agrees that its respective covenants, representations, warranties and other
obligations set forth in the Credit Agreement and each of the Loan Documents
remain in full force and effect.

7. Release.

(a) In consideration of the agreements of Bank contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, on behalf of itself and its successors, assigns, and
other legal representatives hereby absolutely, unconditionally and irrevocably
release, remise and forever discharge Bank, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Bank and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, controversies, damages and any
and all other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower, or any of its respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever that arose or has arisen at any
time on or prior to the day and date of this Amendment, for or on account of, or
in relation to, or in any way in connection with the Credit Agreement, the other
Loan Documents or this Amendment or transactions thereunder or related thereto.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding that may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

3



--------------------------------------------------------------------------------

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
that could now be asserted or that may hereafter be discovered that relate to
conduct prior to the date of this Amendment shall affect in any manner the
final, absolute and unconditional nature of the release set forth above.

8. Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
pursuant to the Section above. If Borrower or Line, or any of its respective
successors, assigns or other legal representatives, violates the foregoing
covenant, Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

9. Miscellaneous.

(a) This Amendment is limited and, except as set forth herein, shall not
constitute a modification, acceptance or waiver of any provision of the Credit
Agreement, any Loan Document or any other document or instrument entered into in
connection therewith.

(b) This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
agreement, and the signature pages from any counterpart may be appended to any
other counterpart to assemble fully-executed counterparts. Counterparts of this
Amendment may be exchanged via electronic means, and a facsimile of any party’s
signature shall be deemed to be an original signature for all purposes.

(c) This Amendment and the rights and obligations of the parties hereunder shall
be construed in accordance with and governed by the laws of the State of North
Carolina without giving effect to the conflicts of law provision thereof.

(d) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement and any other Loan Document as amended by this Amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Amendment to be executed under seal.

 

BORROWER: KEWAUNEE SCIENTIFIC CORPORATION By:  

/s/ D. Michael Parker

  (SEAL) Name:   D. Michael Parker Title:   Senior Vice President – Finance,
Chief Financial Officer, Secretary and Treasurer

[Second Amendment – Kewaunee Scientific Corporation]



--------------------------------------------------------------------------------

BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Michael J. Bennett

  (SEAL) Name:   Michael J. Bennett Title:   Senior Vice President

[Second Amendment – Kewaunee Scientific Corporation]